Citation Nr: 1311574	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  12-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to December 1947.  He died in March 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A notice of disagreement was received in April 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in May 2012.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals evidence that is potentially relevant to the issue on appeal.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to nonservice-connected burial benefits.  

Irrespective of whether a veteran is in receipt of compensation or pension at death, if he or she dies in "in a facility described in paragraph (2)" to which he or she was admitted in compliance with the parameters of 38 U.S.C.A. § 2303(a), VA shall pay the actual cost (not to exceed $700) of the burial and funeral expenses.  38 U.S.C.A. § 2303(a)(1).  The relevant provision of 38 U.S.C.A. § 2303(a)(2) defines the qualifying facilities as follows:

...

(B) an institution at which the deceased veteran was, at the time of death, receiving-

(i) hospital care in accordance with section 1703 of this title. 

38 U.S.C.A. § 2303(a)(2)(B).

Under 38 U.S.C.A. § 1703, "Contracts for hospital care and medical services in non-Department facilities,"

(a) When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in section 1710 of this title, may contract with non-Department facilities in order to furnish any of the following:

      ...

(3) Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility ... until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility. 

38 U.S.C.A. § 1703(a)(3).

In the case at hand, the evidence that is thus far of record does not identify the facility to which the Veteran was transported by ambulance prior to his death.  Thus, the Board cannot determine whether such facility was one that had contracted with VA to provide emergency medical care to veterans.  A remand is necessary in order to obtain this information.

The Board notes that a copy of the Veteran's death certificate does not appear in the claims file.  While this case is on remand, a copy of the death certificate should be obtained and associated with the claims file.

Finally, the Board notes that the appellant has not been sent a development letter in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  On remand, the appellant should be sent a letter notifying her of any evidence that is necessary to substantiate her claim, which evidence VA will attempt to obtain, and which evidence the appellant is responsible for providing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain a copy of the Veteran's death certificate and associate this record with the claims file.

2.  Send the appellant a VCAA notice that that informs her of any evidence that is necessary to substantiate her burial benefits claim, which evidence VA will attempt to obtain, and which evidence the appellant is responsible for providing.  Afford the appellant the opportunity to submit additional argument and evidence in support of her claim.  

3.  Identify the hospital at which the Veteran passed away.  Then, take appropriate measures to determine whether this hospital has contracted with VA to furnish emergency medical care to veterans.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



